IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                                                                C"'
                                               No. 69813-3-                     ^
                                                                                           o^C>.
                                                                                            —AC-
                    Respondent,                                                e»
                                                                               tjj             i-A^-i
                                               DIVISION ONE                     C3             r"c
                                                                                r*              O "r* -r,
              v.                                                                    c>
                                                                                    OJ           .»•£ .—          -Ac;
                    Appellant.                                                            ro          ""^
                                                                                          CO




      Per Curiam — Fred Garrett appeals his conviction for second degree burglary,

arguing that the court violated CrR 6.1(d) because it made no finding or conclusion

that the building he entered was "other than a dwelling." See RCW 9A.52.030(1).

We affirm.1

      CrR 6.1(d) requires courts to enter findings of fact and conclusions of law

following a bench trial. Oral findings and conclusions have "'no final binding effect,

unless formally incorporated into the findings, conclusions, and judgment.'" State v.

Head. 136 Wash. 2d 619, 622, 964 P.2d 1187 (1998) (emphasis added) (quoting State

v. Mallorv, 69 Wash. 2d 532, 533, 419 P.2d 324 (1966)). The findings and conclusions

must address each element of the offense.     State v. Banks, 149 Wash. 2d 38, 43, 65
P.3d 1198 (2003).

      A person is guilty of second degree burglary if he or she "enters or remains

unlawfully in a building other than a vehicle or a dwelling."    RCW 9A.52.030(1).

Garrett contends the trial court was required to enter findings and/or conclusions

addressing whether the home was "other than a dwelling."           Assuming, without
No. 69813-3-1/2


deciding, that "other than a dwelling" is an element of second degree burglary,2 the

trial court satisfied CrR 6.1(d).      Although the trial court's written findings and

conclusions do not expressly address that alleged element, its incorporated oral

findings and conclusions do.

       The court's written findings and conclusions state in part that "the court

incorporates by reference its oral findings and conclusions."            The court orally

concluded that the burned-out home Garrett burgled was "not, under the applicable

law, to be considered a dwelling." Thus, even assuming a finding or conclusion on

this point was required, the court's incorporated oral conclusion satisfied that

requirement.


       Affirmed.




                                 For the court:

                                                   fpecJ^g,




                                                    W^/v^^/^GX
    1Garrett does not challenge his conviction for attempted theft of a firearm.
     2We need not reach this question but note that the legislature added the "dwelling"
language to second degree burglary in 1989 when it created the more serious offense of
residential burglary. Laws of 1989 2nd Ex. Sess., ch. 1, §§ 1 (codified at RCW 9A.52.025);
RCW 9A.52.030 (1989), amended by Laws of 1989 2nd Ex. Sess., ch. 1, §§ 2. Thus, the
legislature may have added the language to simply distinguish residential burglary from
second degree burglary, not to create an additional element. S.B. 5233, 51st Leg., Reg.
Sess., at 2952 (Wash. 1989)
                                             2